19 F.3d 12
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael RANKINS, a/k/a Abdul S. Muhammad, Plaintiff-Appellant,v.S. LEE, Lieutenant;  Kevin Fenton, Correctional Officer II;Emmanual Nzeadighisl, Correctional Officer II, intheir individual and officialcapacities, Defendants Appellees.
No. 93-7186.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1994.Decided March 8, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-92-1255-JFM).
Michael Rankins, appellant pro se.
John Joseph Curran, Jr., Atty. Gen., Amy Kushner Kline, Office of the Attorney General of Maryland, Baltimore, MD, for appellees.
D.Md.
DISMISSED.
Before RUSSELL, MURNAGHAN and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's grant of partial summary judgment.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED